DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
 	Claims 1, 2, 4, 9, 10, 12, and 14-18 are pending in the application.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered and are not persuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed in the art rejections, one of ordinary skill in the art would have proper motivation from the prior art to adopt the relevant features, e.g. as taught by Atnoor, employing smaller resins to attain better capacity utilization, or as taught by Jie, employing UF to allow for removal of microbes.
Regarding specifically the monodispersity, first examiner notes that Lewatit does not qualify the benefits of monodispersity as being reliant upon other factors and simply teaches that high monodispersity is part of the reason the taught resin shows lower pressure losses.  Further, even ignoring the teachings of Lewatit, one of ordinary skill in the art already has motivation to provide a desirable resin size from Atnoor (i.e. capacity utilization); providing the resin with low variation in size would similarly flow from such suggestion, as it would be desirable to ensure that the resin conforms to the desirable sizes.
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The proposed combination does not require one of ordinary skill in the art to employ a specific Lewatit resin.  One of ordinary skill in the art would consider the prior art as a whole, including the teachings of Lewatit, to recognize the principles taught therein e.g. regarding the benefits of monodispersity, which as taught are suggested as broadly applicable.  One of ordinary skill in the art need not be limited to the specific embodiments (e.g. resin sizes, bed heights, etc.) taught by Lewatit, and Lewatit does not suggest that the benefits of monodispersity are only present in their specific embodiments.
Applicant’s arguments that the use of smaller resins allow for the use of smaller beds would appear to represent an expected result.  As noted in the rejection of record, Atnoor teaches that smaller resins allow for higher capacity utilization i.e. more efficient use of space, and that bed height may be optimized based on required e.g. contact time for treatment [0013].  A higher capacity utilization implies a smaller required volume to achieve a given level of treatment, such that the ability for a bed of smaller beads to treat to a desired level with a smaller height appears to represent an expected result in view of Atnoor.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: air evacuator in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification uses the term “means for air evacuation” [pg. 13] which is sufficiently clearly linked to the claim terminology, and states that it may be a drain/vent port, a hydrophobic vent membrane, capillary tubes, and/or a bypass tube with check valve.  And, in view of 112(f), equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nactman et al (US 5,868,924) in view of Atnoor (EP 0880469 B1), Jie et al (CN 202297292), and Anes et al (US PGPub 2009/0008318 A1), and in view of Saito et al (US 5,073,268) and/or Mir et al (US PGPub 2007/0151924 A1), optionally in view of Lewatit (Product Information, LEWATIT UltraPure 1292 MD).
	With respect to claim 1, Nactman teaches a system and method for producing ultrapure water from a variety of feed sources, including e.g. RO treated sources, which includes passing through multiple types of purification media in series [Abs].  The system may include a first treatment consisting of activated carbon (e.g. in multiple separate layers i.e. a first acid-washed bituminous grade activated carbon, and a second acid-washed coconut shell granular activated carbon [Col. 3 line 54-Col. 4 line 44]), and a subsequent treatment with one or more mixed-bed ion exchangers [Col. 4 line 45-Col. 5 line 3].  Subsequently the system may be treated by UV irradiation and, further, an additional cartridge containing natural or synthetic activated carbon, a further layer of mixed bed ion exchange resins, and a final media with a carbon/resin admixture [Col. 5 lines 1-5; Col. 6 line 19-Col. 7 line 24].  The system may include alternative embodiments in which a given cartridge may contain both layers of carbon and layers of resin but, even so, such layers would still be separate treatment steps as the system does not require or suggest providing them as admixtures.  Regardless, see MPEP 2144.04 V.C; making such layers as separate or separable elements would have been an obvious engineering choice for one of ordinary skill in the art, even for embodiments other than that of Fig. 1.
	Nactman is silent to the ion exchange resins having beads with diameter of less than 0.5 mm.  However, Atnoor teaches mixed bed ion exchange for water purification, and teaches that smaller beads provide higher capacity utilization [0014] with values such as e.g. 350 µm used to demonstrate the benefits of smaller beads.  As such, the claimed bead size would have been obvious to one of ordinary skill in the art to employ in Nactman’s taught system and process.
	Nactman is further silent to the use of ultrafiltration as an upstream treatment; as above, Nactman does teach that RO-treated water may be provided as a feed.  However, Jie teaches ultrapure water production [Abs] in which RO-treated water is subsequently treated via UF and ion exchange, which beneficially allows for the UF to treat any microbial contaminants that might accumulate in e.g. RO storage tanks in the system [pgs. 1-2] and thereby protect the downstream ion exchange elements.  It would have been obvious to one of ordinary skill in the art to provide a UF treatment in the system and method of Nactman for a similar purpose i.e. to protect the various cartridge beds from microbial contaminants that might accumulate in the feed sources.
	Finally, Nactman is silent to the use of monodisperse resins.  However, as above in view of Atnoor specific sizes might be preferred for e.g. capacity utilization, such that maintaining monodispersity would have been obvious, to ensure that the properties are meeting requirements.  Further, see Lewatit [pg. 1] which teaches that resins with extremely high monodispersity (uniformity coefficient of 1.1 or lower) are beneficial because they have low pressure losses compared to standard resins.  As such, at minimum in view of Lewatit the use of monodisperse resins would have been obvious to one of ordinary skill in the art.
	Applicant amended to require that the ultrafilter includes a bundle of hydrophilic hollow fibers with a UF pore size and a hydrophobic vent membrane with a larger MF pore size, and to require that the resin bed height is between 10 and 25 cm.
	Regarding the resin bed height, Nactman and the rest are silent to specific heights, but Atnoor teaches that resin bed height is a result effective variable which may be optimized [0013] to balance desired residence time with risk of e.g. leaching contaminants or the like.  As such, optimization of the bed heights in the combined system would have been obvious to one of ordinary skill in the art.
Regarding the use of hollow fibers and a hydrophobic vent membrane, Anes teaches combinations of membrane filtration, adsorption e.g. carbon, and ion exchange [Abs] and teaches that the membrane filtration may be designed in a dead-end configuration i.e. using u-shaped loops of hollow fibers, with a combination of mostly hydrophilic membranes for water filtration, and a small number of hydrophobic membranes for gas venting [0029].  The pore sizes disclosed at least suggest that ultrafiltration membrane may be employed i.e. 0.1 µm or smaller for the hydrophilic membranes.  The membrane arrangement is particularly useful for removal of viruses and other microbiological contaminants [0062].  It would have been obvious to one of ordinary skill in the art to employ a dead-end, hydrophilic membrane configuration such as that taught by Anes in the modified system of Nactman e.g. for ultrafiltration because, as in Anes, such configuration is useful for filtration, particularly for microbiological contaminants, and is useful for use in combination with downstream adsorption and deionization treatment similar to Nactman’s.  
	Anes does not specify the pore size of the hydrophobic membrane.  However, Saito teaches systems for ultrapure water and teaches that hydrophobic membranes may be employed in the system e.g. in degassing units [Col. 6 lines 4-9] which may employ pore sizes of e.g. 0.01-1 µm [Col. 5 lines 42-47] which is understood to be consistent with MF membranes.  See additionally Mir, which teaches filtration systems including hydrophobic vents [Abs], and which employs membranes with pore sizes of less than 10 microns for such vents [claim 14], again understood to be consistent with MF membranes.  Because Anes does not limit the pore size of the hydrophobic membranes, it would have been obvious to one of ordinary skill in the art to look to the art for membrane details which are known to be suitable for hydrophobic, gas transfer e.g. venting or degassing purposes, and to employ membranes with potentially larger, MF-consistent pores as in Saito or Mir.
	With respect to claim 2, as above Nactman teaches ultrapure water production.
	With respect to claim 9, as above Nactman teaches that the feed water may be treated by RO (and, in view of Jie, RO and UF may be seen as complementary treatments useful together).
	With respect to claim 14, see the rejection of claim 1 above.  The claimed system is obvious over the combination discussed above.
	With respect to claim 16, as above Nactman teaches that filtration steps may be performed as an upstream element of the feed, i.e. in a separate system.  This would implicitly or obviously represent at least two modules.  See also MPEP 2144.04 V.C; making parts separable represents an obvious engineering choice for those of ordinary skill in the art.
	With respect to claims 17 and 18, as above Nactman teaches embodiments in which the activated carbon is provided in a separate module relative to mixed bed ion exchange media [Fig. 1], but also teaches embodiments in which the two are provided (as separate layers of separate media) within a single module [Figs. 2-3]; further, as discussed above, a final filter cartridge downstream of the UV treatment may include separate layers of activated carbon and ion exchange within a single cartridge.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nactman et al in view of Atnoor, Jie et al, and Anes et al, and in view of Saito et al and/or Mir et al, optionally in view of Lewatit), further in view of Fukui et al (US PGPub 2010/0130626 A1). 
Nactman teaches as above but is silent to a styrene-divinylbenzene resin.
However, See Anes, which teaches a filter system for water treatment including membrane filtration, activated carbon, and ion exchange treatments [Abs] and teaches that the system may employ various Rohm and Haas resins based on styrene divinylbenzene for adsorption [0055] and deionization i.e. in a mixed bed format [0056].  See also Fukui, which teaches ion exchange resins including mixed bed resins for ultrapure water production [Abs, 0001-0002] which are produced as copolymers of styrene and divinylbenzene [0272, 0280, 0283].
	As such, the use of styrene divinylbenzene based resins would have been obvious to one of ordinary skill in the art to employ as common resins useful for water treatment, including mixed bed exchangers for water purification, ultrapure water production, etc.
Claims 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nactman et al in view of Atnoor, Jie et al , and Anes et al, and in view of Saito et al and/or Mir et al (optionally in view of Lewatit), further in view of Ando et al (US PGPub 2003/0127388 A1), Chidambaran et al (US PGPub 2015/0315055 A1), and/or Ichihara et al (US PGPub 2019/0217250 A1).
	With respect to claim 10, as above the combination suggests the use of UF upstream of activated carbon and a mixed bed ion exchanger with beads within the claimed range.  Nactman and the rest are silent to providing them together in a module.
	However, as above, Anes teaches filtration modules with a number of possible treatment stages provided together, including e.g. membrane filtration (as above, consistent with ultrafiltration), carbon, and ion exchange (including mixed bed).  This allows for a portable, modular water treatment system [0003].
	It would have been obvious to one of ordinary skill in the art to modify the combined system to provide UF, activated carbon, and ion exchange together in a module to provide a convenient, portable system as in Anes.  See also MPEP 2144.04 V.B; making elements integral is an obvious engineering choice for one of ordinary skill in the art.  The combination already suggests the proper elements in the proper order, such that providing them together in a module represents an obvious choice.
	With respect to claim 12, as above Anes teaches styrene divinylbenzene.
	With respect to claim 15, see the rejection of claim 10 above.  Providing the membrane and an ion exchange bed in the same module would have been an obvious engineering choice, particularly in view of Anes teaches portable, modular systems incorporating such units in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777